Title: From Alexander Hamilton to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 27 September 1794
From: Hamilton, Alexander
To: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas


[Philadelphia, September 27, 1794. On January 5, 1795, Willink, Van Staphorst, and Hubbard wrote to Hamilton: “We have to acknowledge the Receipt of your esteemed favors of 27 September and 27 October, the latter signed by Oliver Wolcott Esqr.” Letter of September 27 not found.]
